T.C. Memo. 2006-275



                       UNITED STATES TAX COURT



                   JONATHAN HARRIS, Petitioner v.
            COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 7754-06.                 Filed December 27, 2006.



     Jonathan Harris, pro se.

     Frederick J. Lockhart, Jr., for respondent.



                         MEMORANDUM OPINION


     LARO, Judge:    This case is before the Court on respondent’s

motion to dismiss for failure to state a claim upon which relief

can be granted and to impose a penalty under section 6673 as

supplemented.1   Petitioner did not file a Federal income tax


     1
         Section references are to the applicable versions of the
                                                     (continued...)
                                 - 2 -

return for 2000, 2001, or 2002.    Respondent prepared a Form

4549A, Income Tax Examination Changes, and issued to petitioner a

notice of deficiency dated January 23, 2006, that determined the

following deficiencies in petitioner’s Federal income tax and

additions to tax:

                                         Additions to Tax

Year       Deficiency    Sec. 6651(a)(1) Sec. 6651(a)(2)    Sec. 6654

2000        $185,170        $41,663.25        See * below   $9,890.85
2001          90,250         20,306.25        See * below    3,606.72
2002          82,605         18,586.13        See * below    2,760.39

With regard to the section 6651(a)(2) addition to tax for each

year, the note marked by the “*” stated that “The amount of the

addition to tax cannot be determined at this time, but an

addition to tax of .5 percent will be imposed for each month, or

fraction thereof, of nonpayment, up to 25 percent, based on the

liability shown on this report.”

       Petitioner, while residing in Wheat Ridge, Colorado, timely

petitioned this Court.    In his petition, petitioner denies being

a “subject” liable to tax and argues, among other things, that he

has, by his actions, relinquished his “subject” status of “U.S.

citizenship” and that this Court lacks jurisdiction to decide the

case.




       1
      (...continued)
Internal Revenue Code. Rule references are to the Tax Court
Rules of Practice and Procedure.
                                 - 3 -

     Respondent filed a motion to dismiss the case for failure to

state a claim upon which relief can be granted and to impose a

penalty under section 6673.   The motion was calendared for a

hearing at a September 11, 2006, session of the Court in Denver,

Colorado.   Petitioner failed to appear when the case was called.

     Rule 34(b)(4) requires that a petition filed in this Court

contain clear and concise assignments of each and every error

that the petitioning taxpayer alleges to have been committed by

the Commissioner in the determination of any deficiency, addition

to tax, or penalty in dispute.    Rule 34(b)(5) further requires

that the petition shall contain clear and concise lettered

statements of the facts on which the taxpayer bases the

assignments of error.   See Funk v. Commissioner, 123 T.C. 213,

215 (2004); Jarvis v. Commissioner, 78 T.C. 646, 658 (1982).       Any

issue not raised in the pleadings is deemed to be conceded.     See

Rule 34(b)(4); Funk v. Commissioner, supra at 215.    Further, the

failure of a party to plead or otherwise proceed as provided in

the Court’s Rules may be grounds for the Court to hold such party

in default, either on the motion of another party or on the

initiative of the Court.   See Rule 123(a); Meeker v.

Commissioner, T.C. Memo. 2005-146; Ward v. Commissioner, T.C.

Memo. 2002-147.   The Court also may dismiss a case and enter a

decision against a taxpayer for the failure properly to prosecute
                               - 4 -

or to comply with the Rules of this Court.   See Rule 123(b);

Meeker v. Commissioner, supra; Ward v. Commissioner, supra.

     We agree with respondent that petitioner has failed to state

a claim upon which relief can be granted.    See Funk v.

Commissioner, supra at 216-217; Meeker v. Commissioner, supra.

Petitioner has failed to present the Court with a petition

containing clear and concise assignments of error that petitioner

alleges the Commissioner has committed in the determination of

the deficiency or the additions related thereto.   Petitioner has

likewise failed to include in his petition clear and concise

statements of the facts on which he bases his assignments of

error.   Petitioner’s petition contains only the type of frivolous

arguments that have been repeatedly made and rejected by this and

other courts.   See, e.g., Funk v. Commissioner, supra.    The

petition neither conforms to this Court’s Rules of Practice and

Procedure nor states a claim upon which relief can be based.     Due

to the absence from the petition of specific justiciable

allegations of error and of supporting facts, this Court shall

grant respondent’s motion.   See id.

     In respondent’s motion, respondent also asks the Court to

impose a penalty on petitioner under section 6673.   Section

6673(a)(1) authorizes this Court to require a taxpayer to pay to

the United States a penalty not in excess of $25,000 whenever it

appears that proceedings have been instituted or maintained by
                                 - 5 -

the taxpayer primarily for delay or that the taxpayer's position

in such proceeding is frivolous or groundless.       A taxpayer’s

position is frivolous or groundless if it is “‘contrary to

established law and unsupported by a reasoned, colorable argument

for change in the law.’”   Williams v. Commissioner, 114 T.C. 136,

144 (2000) (quoting Coleman v. Commissioner, 791 F.2d 68, 71 (7th

Cir. 1986)).   We find that petitioner has advanced frivolous and

groundless statements, contentions, and arguments.       We further

find that petitioner has instituted this proceeding primarily for

delay.   Under the circumstances presented, we shall impose on

petitioner a penalty in the amount of $5,000.

     To reflect the foregoing,

                                              An appropriate order of

                                         dismissal and decision will be

                                         entered for respondent.